Citation Nr: 1456364	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right hand pinky finger spasms, reduced range of motion.

2.  Entitlement to service connection for gastroenteritis and dysentery treated.


ATTORNEY FOR THE BOARD

L. Durham, Counsel









INTRODUCTION

The Veteran had active service from June 9, 1982 to June 19, 1982; from November 1985 to January 2003; and from March 2003 to December 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the VA RO in Roanoke, Virginia.

These issues were remanded by the Board for further development in July 2014.

The issue of entitlement to service connection for right hand pinky finger spasms, reduced range of motion is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is a recipient of the Kuwait Liberation Medal (Kuwait and Saudi Arabia).

2.  The evidence establishes the Veteran's chronic alternating constipation and diarrhea is a qualifying chronic disability manifest to a degree of 10 percent.


CONCLUSION OF LAW

Entitlement to service connection for the chronic gastrointestinal symptoms of alternating constipation and diarrhea is warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination with regard to the Veteran's claim for service connection for his gastrointestinal symptoms, no discussion of compliance with VA's duty to notify and assist is necessary.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, the law provides for compensation for Persian Gulf Veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

The Veteran's DD 214 form reflects that he received the Kuwait Liberation Medal (Saudi Arabia) and the Kuwait Liberation Medal (Kuwait).  Accordingly the Board finds that the Veteran is a Persian Gulf Veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i) .

"Functional gastrointestinal disorders" are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and function dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317, Note to Paragraph (A)(2)(I)(B)(3).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons, such as the Veteran, are competent to report objective signs of illness, such as constipation or diarrhea.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

The Veteran is essentially seeking service connection for gastrointestinal complaints, to include constipation and diarrhea.  The Veteran asserted in his December 2008 notice of disagreement (NOD) that his ongoing irritable bowel issues date back to August 2001 and are due to deployments to poor/unsanitary environments and possibly due to constipation from meals-ready-to-eat (MREs).

In this case, a review of the service treatment records reveals that the Veteran was treated for dysentery while deployed to Uzbekistan in 2002.  

In September 2007, the Veteran underwent a VA contract examination, at which it was noted that there was no diagnosis related to gastroenteritis/dysentery because the condition had resolved.  The Board notes, however, that the Veteran reported diarrhea and alternating diarrhea and constipation at this examination. 

In June 2013, the Veteran underwent a VA examination, at which the examiner concluded that the Veteran's claimed gastroenteritis with dysentery is at least as likely as not (50 percent or greater probability) incurred in or caused by the service because service treatment records indicate he had dysentery during deployment.  The examiner went on to note, however, that there was no pathology to render a diagnosis at this time.

In the July 2014 remand, the Board found the September 2007 VA examination to be inadequate for evaluating this claim, as the Veteran's reported symptoms were not discussed in the determination that his condition had resolved.  The Board also found the June 2013 opinion to be inadequate, as the examiner determined there was no pathology to render a diagnosis while simultaneously linking a claimed diagnosis to service.  As such, a new VA examination was ordered.

In an August 2014 VA examination report, the examiner noted the Veteran's dysentery in service and his current complaints of alternating diarrhea with constipation which occur 3-4 times per months and last for 2 days.  The Veteran reported that he takes either over-the-counter Pepto-Bismol or Imodium.  The examiner noted that no work up was done for this condition, either by a primary care physician or a gastroenterologist, and no diagnosis was established for this condition. 

Based on the history, physical examination, and review of diagnostic studies and available medical records, the examiner determined that this Veteran does not have a diagnosis of gastroenteritis or dysentery at the present time.  The Veteran had fever, nausea, vomiting, diarrhea, and dehydration in April 2002 while deployed to Uzbekistan.  At the present time, Veteran has alternating diarrhea with constipation 4 times per month, with each episode lasting for 2 days.  Current symptoms are not consistent with the diagnosis of gastroenteritis or dysentery.  The Veteran had blood work performed on July 14, 2014, which indicated normal liver function test and normal Vitamin B 12 level.  Normal liver function test and Vitamin B 12 level indicate normal absorption of the nutrients in the gastrointestinal tract, and normal liver synthetic function.  In addition, the Veteran had a complete blood count performed on July 14, 2014, which revealed that his white blood cell count was normal indicating there was no acute inflammatory or infectious process at the present time.  The examiner determined that the Veteran's current subjective complaint of alternating diarrhea with constipation was not sufficient to establish the diagnosis of a gastrointestinal disease, in view of normal physical examination and laboratory studies.  The examiner found that the Veteran's current subjective complaint of alternating diarrhea with constipation is not related to history of gastroenteritis or dysentery which was diagnosed, treated, and resolved in April 2002 during active military duty.

As has been established, the Veteran had service in Southwest Asia during the Persian Gulf War.  Therefore, Board turns to an analysis of the claim under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117 outlined above.  

Essentially, the August 2014 VA opinion noted that the Veteran's in-service dysentery was resolved and determined that the Veteran does not have a current diagnosable post-service condition relating to his diarrhea and constipation complaints.  The Board finds this opinion to be the most probative medical evidence of record on the matter, as the August 2014 VA examiner reviewed all pertinent evidence and thoroughly examined the Veteran before rendering an opinion with a detailed rationale.  The Board finds no adequate medical evidence contradicting the August 2014 VA examination results.

Thus, in light of the fact that the Veteran's complaints of chronic alternating diarrhea and constipation have been determined by the most probative medical evidence of record to not be related to a diagnosable disability, the Board finds that evidence of record reflects that he has a 'qualifying chronic disability.'  Specifically, he has demonstrated a chronic disability for several years resulting from a medically unexplained chronic multisymptom illness that is defined by functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).

Therefore, having found that the Veteran has a qualifying chronic disability, and given that he has the requisite service to be considered a Persian Gulf Veteran, the questions that remain for consideration are (1) whether there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations, (2) whether there is affirmative evidence that the disability was caused by a supervening condition or event, (3) whether there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs, and (4) whether the illness is manifested to a degree of 10 percent or more under the applicable rating criteria.

The Board finds no affirmative medical or lay evidence indicating that the Veteran's chronic gastrointestinal symptoms of constipation and diarrhea were caused by a supervening condition or event, that they were not incurred during his active service, or that they were the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.

Turning to whether the Veteran's disability is manifested to a degree of 10 percent or more under the applicable rating criteria, the Board notes that under the rating criteria for evaluating irritable colon syndrome (spastic colitis, mucous colitis, etc.), a 10 percent evaluation is warranted for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114 , Diagnostic Code 7319.  As the Veteran reported a periodic stomach ache and bloating at the June 2013 VA examination, and he has consistently reported alternating diarrhea and constipation at all 3 of his pertinent VA examination dating back to 2007, the Board finds that the Veteran's complaints warrant at least a compensable rating under Diagnostic Code 7319.   

Therefore, in light of the foregoing, the Board finds that service connection for the Veteran's chronic gastrointestinal symptoms of alternating constipation and diarrhea is warranted.

 
ORDER

Entitlement to service connection for the chronic gastrointestinal symptoms of alternating constipation and diarrhea is granted.





REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim for service connection for right hand pinky finger spasms, reduced range of motion.

A review of the service treatment records reveals that the Veteran complained of right hand/pinky finger spasms and reduced range of motion on his December 2005 retirement Report of Medical History. 

In September 2007, the Veteran underwent a VA contract examination.  While the examiner did not note any reduced range of motion of the right pinky finger, the issue of pinky finger spasms or any other reported symptoms related to the pinky finger was not addressed in this examination.  Instead, this examination focused on the Veteran's now service-connected right ring finger trigger release.  In his May 2009 substantive appeal, the Veteran specifically asserted that his condition was not assessed at the VA contract examination. 

As such, the Veteran underwent a new VA examination in August 2014, at which he was diagnosed with trigger finger right ring finger - resolved, ulnar tunnel syndrome of the right hand, and ulnar neuritis of the right hand.  The examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that there was no evidence in the service treatment records of complaints referable to the right pinky finger. 

The Board finds the August 2014 VA opinion to be inadequate for evaluating this claim, as the examiner did not account in the rationale for the Veteran's in-service complaints of right hand/pinky finger spasms and reduced range of motion on his December 2005 retirement Report of Medical History.  Therefore, the Board finds that an addendum opinion should be provided for clarification.



Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should again be sent to the August 2014 VA examiner for clarification of the prior opinion.  If the prior examiner is not available, the claims folder should be sent to another examiner for review.  If the examiner finds that a new VA examination is necessary in order to answer the following question, the Veteran should be scheduled for a new VA examination. 

If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed ulnar tunnel syndrome of the right hand or ulnar neuritis of the right hand began in, or was caused or aggravated by, his military service.  In rendering any opinions, the examiner should specifically discuss the Veteran's December 2005 in-service complaints pertaining to his right hand/pinky finger spasms.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

2. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  If the benefit sought on appeal remains denied, he should be provided SSOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


